Case 15-18647        Doc 35     Filed 10/30/18     Entered 10/30/18 14:49:39          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 18647
         Denise Hughes

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/28/2015.

         2) The plan was confirmed on 07/29/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/05/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $22,920.84.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-18647             Doc 35         Filed 10/30/18    Entered 10/30/18 14:49:39                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $8,470.00
           Less amount refunded to debtor                                $238.44

 NET RECEIPTS:                                                                                             $8,231.56


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $331.21
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,331.21

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                       Class    Scheduled      Asserted         Allowed         Paid         Paid
 AAA Checkmate LLC                       Unsecured         800.00      4,435.20         4,435.20        870.72        0.00
 AmeriCash Loans LLC                     Unsecured         900.00      1,688.63         1,688.63        331.51        0.00
 Brother Loan & Finance                  Unsecured         800.00      1,324.38         1,324.38        260.00        0.00
 Capital ONE                             Unsecured      1,654.00            NA               NA            0.00       0.00
 Cavalry SPV I LLC                       Unsecured      5,900.00       1,653.69         1,653.69        324.65        0.00
 City of Chicago Department of Revenue   Unsecured           0.00      2,396.00         2,396.00        470.38        0.00
 City of Elmhurst                        Unsecured         250.00           NA               NA            0.00       0.00
 COMENITY BANK/Avenue                    Unsecured         352.00           NA               NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         500.00        359.20           359.20          70.67       0.00
 Fingerhut Direct Mrkting                Unsecured         445.00           NA               NA            0.00       0.00
 GE Capital Retail BANK                  Unsecured         683.00           NA               NA            0.00       0.00
 Guaranty Savings BK                     Unsecured      1,000.00            NA               NA            0.00       0.00
 Illinois Tollway                        Unsecured      2,200.00       2,761.20         2,761.20        542.08        0.00
 Merrick Bank                            Unsecured         425.00        425.15           425.13          83.64       0.00
 Midland Funding LLC                     Unsecured         817.00        817.01           817.01        160.73        0.00
 Midland Funding LLC                     Unsecured         711.00        710.66           710.66        139.81        0.00
 Midnight Velvet                         Unsecured         500.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured         686.00        683.04           683.04        134.37        0.00
 Quantum3 Group                          Unsecured         400.00        403.75           403.75          79.43       0.00
 Quantum3 Group                          Unsecured      1,033.00       1,033.30         1,033.30        202.86        0.00
 RMG                                     Unsecured         127.00           NA               NA            0.00       0.00
 Rush University Medical Center          Unsecured         200.00           NA               NA            0.00       0.00
 Seventh Avenue                          Unsecured         500.00           NA               NA            0.00       0.00
 SIR Finance Corporation                 Unsecured      1,500.00       1,169.00         1,169.00        229.50        0.00
 Syncb/GAP                               Unsecured         700.00           NA               NA            0.00       0.00
 SYNCB/JCP                               Unsecured           0.00           NA               NA            0.00       0.00
 Village of Oak Park                     Unsecured         550.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-18647        Doc 35      Filed 10/30/18     Entered 10/30/18 14:49:39             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,860.19          $3,900.35              $0.00


 Disbursements:

         Expenses of Administration                             $4,331.21
         Disbursements to Creditors                             $3,900.35

 TOTAL DISBURSEMENTS :                                                                       $8,231.56


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
